Atkinson, J.
We have carefully considered all of the grounds of the motion for new trial. It appears that there was no error in the charge of the court. Certain omissions to charge, without request, matters which if given would have been merely elaborative of the charge as delivered, furnish no 'ground for the grant of a new trial. Though the verdict was large, it can not be held as a matter of law to be excessive.

Judgment affirmed.


All the Justices concur.

Action for damages. Before Judge Pendleton. Fulton superior court. December 31, 1914.
G. T. & L. O. Hophins, and Rosser, Brandon, Slaton & Phillips, for plaintiff in error.
Colquitt & Conyers, contra.